Citation Nr: 1312068	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  98-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a disorder characterized by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1991, with service in the Southwest Asia Theater of Operations from September 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal. 

The RO in Honolulu, Hawaii, currently has jurisdiction over the appeal.

This case was previously before the Board in October 2001 and August 2011, at which time it was remanded for additional development.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

While the Board regrets the additional delay of the adjudication of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, the claims file contains an April 2012 Report of Contact between the RO and the Veteran, which states that a temporary file has been created for the Veteran's appeal at the RO in Honolulu, Hawaii.  This temporary file has not been associated with the claims file.  Because the temporary file may contain evidence and information relevant to the claims on appeal, the Board finds a remand is needed in order to obtain the temporary file pertaining to the Veteran and associate it with the claims file.  

Additionally, the Veteran was previously represented by the Hawaii Office of Veterans Services.  However, following the certification of this appeal to the Board in December 4, 2012, the Veteran filed a VA Form 21-22, Appointment of a Veterans Service Organization (VSO) as the Claimant's Representative, indicating that he wished for the National Association of County Veterans Service Officers (NACVSO), a national service organization, to represent him in this appeal.  The Veteran filed this VA Form 21-22 on December 19, 2012, only a few days after the Board certification, and thus, it is a timely change in representation.  38 C.F.R. § 20.608 (2012).  However, to date, NACVSO has not been afforded the opportunity to write an Informal Hearing Presentation (IHP) or VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  NACVSO is not located within the Board's offices, and thus, the case must be remanded for NACVSO to be afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. 
§ 20.600 (2012). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the Veteran's temporary file(s) from the RO in Honolulu, Hawaii, with the claims file.  All requests for the temporary file and responses thereto must be documented in the claims file.  

2.  After associating the temporary file with the claims file, the RO/AMC must afford the Veteran's current representative, NACVSO, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case. 

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, as well as his claim for a disorder characterized by memory loss, to include as due to an undiagnosed illness.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in November 2012.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

